Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,24 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderpoel et al. (2007/0095312).
Regarding claim 1: Vanderpoel discloses a system for use in an internal combustion engine having at least one engine valve associated with a cylinder, the system (figure 1) comprising: a main motion source configured to supply motions to the at least one engine valve along a main motion load path (110); an auxiliary motion source  configured to supply motions to the at least one engine valve (320); and a lever arm configured to receive the motions from the auxiliary motion source and provide a first 
Regarding claim 24: Vanderpoel discloses  an internal combustion engine comprising at least one engine valve associated with a cylinder (figure 1), a main motion source supplying motions to the at least one engine valve along a main motion load path (110), a method for actuating the at least one engine valve (400) comprising: applying a first force, based on motions from an auxiliary motion source (320), to the at least one engine valve; and via a lever arm operatively connected to the auxiliary motion source and the main motion load path, applying a second force, based on the motions received by the lever arm from the auxiliary motion source (200), to the main motion load path in a direction toward the main motion source (figure 1).


Claims 1-3,10,24 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderpoel (2003/0188703).
Regarding claim 1: Vanderpoel discloses a system for use in an internal combustion engine having at least one engine valve associated with a cylinder, the system (figures 1-5) comprising: a main motion source configured to supply motions to the at least one engine valve along a main motion load path (300); an auxiliary motion source (100) configured to supply motions to the at least one engine valve (125); and a lever arm configured to receive the motions from the auxiliary motion source and provide a first force to the at least one engine valve and a second force, based on the 
Regarding claim 2: Vanderpoel discloses two engine valves are associated with the cylinder (200), the system further comprising: a valve bridge operatively connected to the two engine valves and disposed within the main motion load path (250).
Regarding claim 3: Vanderpoel discloses the linkage further comprising: wherein the lever arm contacts the valve bridge and has a first end configured to receive motions from the auxiliary motion source (124) and a second end configured to impart the second force (125).
Regarding claim 10: Vanderpoel discloses a resilient element between the lever arm (120) and the valve bridge (250) (figure 4).
Regarding claim 24: Vanderpoel discloses  an internal combustion engine comprising at least one engine valve associated with a cylinder (figures 1-5), a main motion source supplying motions to the at least one engine valve along a main motion load path (300), a method for actuating the at least one engine valve (125) comprising: applying a first force, based on motions from an auxiliary motion source (100), to the at least one engine valve; and via a lever arm operatively connected to the auxiliary motion source and the main motion load path, applying a second force, based on the motions received by the lever arm from the auxiliary motion source (125), to the main motion load path in a direction toward the main motion source (figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,25 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderpoel’703 in view of Roberts et al. (2014/0020644).
Vanderpoel discloses the claimed invention as recited above except for the main motion load path comprises an automatic lash adjuster disposed within main motion load path and the valve bridge.
However, Roberts teaches the main motion load path comprises an automatic lash adjuster disposed within main motion load path and the valve bridge (800).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Vanderpoel by providing the arrangement as taught by Roberts in order to increase the accuracy of the valve control system.
Allowable Subject Matter
Claims 4-9,12-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746